886 So. 2d 339 (2004)
Corbblin BUSH, Appellant,
v.
STATE of Florida, et al., Appellee.
No. 5D04-42.
District Court of Appeal of Florida, Fifth District.
November 12, 2004.
Corbblin Bush, Madison, Pro Se.
No appearance for Appellee, State of Florida.
Connie L. Beach, Assistant General Counsel, Department of Corrections, Tallahassee, for Appellee, Department of Corrections.
MONACO, J.
Corbblin Bush appeals an order dismissing his petition for writ of mandamus in which he seeks further awards of overcrowding gain-time. Because his petition is filed in the wrong venue, we affirm.
A petition for writ of mandamus is a civil action. See Latisi v. Florida Parole and Prob. Comm., 382 So. 2d 1355, 1356 (Fla. 1st DCA 1980). Section 47.011, Florida Statutes (2002), provides that venue in civil actions is in a county where any defendant resides, or where the cause of action accrues. The proper defendant in an action seeking additional awards of overcrowding gain-time credits is the Secretary of the Florida Department of Corrections, which is headquartered in Leon County, Florida. As Mr. Bush filed his petition in Seminole County, where he was sentenced, and not in Leon County, the trial court properly dismissed the action. See Roth v. Crosby, *340 884 So. 2d 407 (Fla. 2d DCA 2004); Davidson v. Crosby, 883 So. 2d 866 (Fla. 1st DCA 2004); Burgess v. Crosby, 870 So. 2d 217 (Fla. 1st DCA 2004); Curry v. Wainwright, 419 So. 2d 744 (Fla. 5th DCA 1982).
AFFIRMED.
THOMPSON and PLEUS, JJ., concur.